 


110 HR 3398 IH: National Infrastructure Improvement Act of 2007
U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3398 
IN THE HOUSE OF REPRESENTATIVES 
 
August 3, 2007 
Mr. Ellison introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To establish a National Commission on the Infrastructure of the United States. 
 
 
1.Short titleThis Act may be cited as the National Infrastructure Improvement Act of 2007. 
2.DefinitionsIn this Act, the following definitions apply: 
(1)AcquisitionThe term acquisition includes any necessary activities for siting a facility, equipment, structures, or rolling stock by purchase, lease-purchase, trade, or donation. 
(2)CommissionThe term Commission means the National Commission on the Infrastructure of the United States established by section 3(a). 
(3)ConstructionThe term construction means— 
(A)the design, planning, and erection of new infrastructure; 
(B)the expansion of existing infrastructure; 
(C)the reconstruction of an infrastructure project at an existing site; and 
(D)the installation of initial or replacement infrastructure equipment. 
(4)Infrastructure 
(A)In generalThe term infrastructure means a nonmilitary structure or facility and any equipment and any nonstructural elements associated with such a structure or facility. 
(B)InclusionsThe term infrastructure includes— 
(i)a surface transportation facility (such as a road, bridge, highway, public transportation facility, and freight and passenger rail), as the Commission, in consultation with the National Surface Transportation Policy and Revenue Study Commission established by section 1909(b)(1) of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1471), determines to be appropriate; 
(ii)a mass transit facility; 
(iii)an airport or airway facility; 
(iv)a resource recovery facility; 
(v)a water supply and distribution system; 
(vi)a wastewater collection, conveyance, or treatment system and related facilities; 
(vii)a stormwater treatment system to manage, reduce, treat, or reuse municipal stormwater; 
(viii)waterways, locks, dams, and associated facilities; 
(ix)a levee and any related flood damage reduction facility; 
(x)a dock or port; and 
(xi)a solid waste disposal facility. 
(5)Nonstructural elementsThe term nonstructural elements includes— 
(A)any feature that preserves and restores a natural process, a landform (including a floodplain), a natural vegetated stream side buffer, wetland, or any other topographical feature that can slow, filter, and naturally store storm water runoff and flood waters; 
(B)any natural design technique that percolates, filters, stores, evaporates, and detains water close to the source of the water; and 
(C)any feature that minimizes or disconnects impervious surfaces to slow runoff or allow precipitation to percolate. 
(6)MaintenanceThe term maintenance means any regularly scheduled activity, such as a routine repair, intended to ensure that infrastructure continues to operate efficiently and as intended. 
(7)RehabilitationThe term rehabilitation means an action to extend the useful life or improve the effectiveness of existing infrastructure, including— 
(A)the correction of a deficiency; 
(B)the modernization or replacement of equipment; 
(C)the modernization of, or replacement of parts for, rolling stock relating to infrastructure; 
(D)the use of nonstructural elements; and 
(E)the removal of infrastructure that is deteriorated or no longer useful. 
3.Establishment of commission 
(a)EstablishmentThere is established a commission to be known as the National Commission on the Infrastructure of the United States to ensure that the infrastructure of the United States— 
(1)meets current and future demand; 
(2)facilitates economic growth; 
(3)is maintained in a manner that ensures public safety; and 
(4)is developed or modified in a sustainable manner. 
(b)Membership 
(1)CompositionThe Commission shall be composed of 8 members, of whom— 
(A)2 members shall be appointed by the President; 
(B)2 members shall be appointed by the Speaker of the House of Representatives; 
(C)1 member shall be appointed by the minority leader of the House of Representatives; 
(D)2 members shall be appointed by the majority leader of the Senate; and 
(E)1 member shall be appointed by the minority leader of the Senate. 
(2)QualificationsEach member of the Commission shall— 
(A)have experience in one or more of the fields of economics, public administration, civil engineering, public works, and construction and related design professions, planning, public investment financing, environmental engineering, or water resources engineering; and 
(B)represent a cross-section of geographical regions of the United States. 
(3)Date of appointmentsThe members of the Commission shall be appointed under paragraph (1) not later than 90 days after the date of enactment of this Act. 
(c)Term; vacancies 
(1)TermA member shall be appointed for the life of the Commission. 
(2)VacanciesA vacancy in the Commission— 
(A)shall not affect the powers of the Commission; and 
(B)shall be filled, not later than 30 days after the date on which the vacancy occurs, in the same manner as the original appointment was made. 
(d)Initial meetingNot later than 30 days after the date on which all members of the Commission have been appointed, the Commission shall hold the initial meeting of the Commission. 
(e)MeetingsThe Commission shall meet at the call of the chairperson or the request of the majority of the Commission members. 
(f)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of members may hold hearings. 
(g)Chairperson and vice chairpersonThe Commission shall select a chairperson and vice chairperson from among the members of the Commission. 
4.Duties 
(a)Study 
(1)In generalNot later than February 15, 2009, the Commission shall complete a study of all matters relating to the state of the infrastructure of the United States. 
(2)Matters to be studiedIn carrying out paragraph (1), the Commission shall study matters, such as— 
(A)the capacity of infrastructure to sustain current and anticipated economic development and competitiveness, including long-term economic growth and the potential return to the United States economy on investments in new infrastructure as opposed to investments in existing infrastructure; 
(B)the age and condition of infrastructure (including congestion and changes in the condition of that infrastructure as compared with preceding years); 
(C)the methods used to finance the construction, acquisition, rehabilitation, and maintenance of infrastructure (including general obligation bonds, tax-credit bonds, revenue bonds, user fees, excise taxes, direct governmental assistance, and private investment); 
(D)any trends or innovations in methods used to finance the construction, acquisition, rehabilitation, and maintenance of infrastructure; 
(E)investment requirements, by type of infrastructure, that are necessary to maintain the current condition and performance of the infrastructure and the investment needed (adjusted for inflation and expressed in real dollars) to improve infrastructure in the future; 
(F)based on the current level of expenditure (calculated as a percentage of total expenditure and in constant dollars) by Federal, State, and local governments— 
(i)the projected amount of need the expenditures will meet 5, 15, 30, and 50 years after the date of enactment of this Act; and 
(ii)the levels of investment requirements identified under subparagraph (E); 
(G)any trends or innovations in infrastructure procurement methods; 
(H)any trends or innovations in construction methods or materials for infrastructure; 
(I)the impact of local development patterns on demand for Federal funding of infrastructure; 
(J)the impact of deferred maintenance; and 
(K)the collateral impact of deteriorated infrastructure. 
(b)RecommendationsThe Commission shall develop recommendations— 
(1)on a Federal infrastructure plan that will detail national infrastructure program priorities, including alternative methods of meeting national infrastructure investment needs to effectuate balanced economic development; 
(2)on infrastructure improvements and methods of delivering and providing for infrastructure facilities; 
(3)for analysis or criteria and procedures that may be used by Federal agencies and State and local governments in— 
(A)inventorying existing and needed infrastructure improvements; 
(B)assessing the condition of infrastructure improvements; 
(C)developing uniform criteria and procedures for use in conducting the inventories and assessments; and 
(D)maintaining publicly accessible data; and 
(4)for proposed guidelines for the uniform reporting, by Federal agencies, of construction, acquisition, rehabilitation, and maintenance data with respect to infrastructure improvements. 
(c)Statement and recommendationsNot later than February 15, 2010, the Commission shall submit to Congress— 
(1)a detailed statement of the findings and conclusions of the Commission; and 
(2)the recommendations of the Commission under subsection (b), including recommendations for such legislation and administrative actions for 5-, 15-, 30-, and 50-year time periods as the Commission considers to be appropriate. 
5.Powers of the commission 
(a)HearingsThe Commission shall hold such hearings, meet and act at such times and places, take such testimony, administer such oaths, and receive such evidence as the Commission considers advisable to carry out this Act. 
(b)Information from Federal agencies 
(1)In generalThe Commission may secure directly from a Federal agency such information as the Commission considers necessary to carry out this Act. 
(2)Provision of informationOn request of the chairperson of the Commission, the head of the Federal agency shall provide the information to the Commission. 
(c)GiftsThe Commission may accept, use, and dispose of gifts or donations of services or property. 
(d)ContractsThe Commission may enter into contracts with other entities, including contracts under which one or more entities, with the guidance of the Commission, conduct the study required under section 4(a). 
(e)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as other agencies of the Federal Government. 
6.Commission personnel matters 
(a)Compensation of membersA member of the Commission shall serve without pay, but shall be allowed a per diem allowance for travel expenses, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Commission. 
(b)Staff 
(1)In generalThe chairperson of the Commission may, without regard to the civil service laws, including regulations, appoint and terminate an executive director and such other additional personnel as are necessary to enable the Commission to perform the duties of the Commission. 
(2)Confirmation of executive directorThe employment of an executive director shall be subject to confirmation by a majority of the members of the Commission. 
(3)Compensation 
(A)In generalExcept as provided in subparagraph (B), the chairperson of the Commission may fix the compensation of the executive director and other personnel without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates. 
(B)Maximum rate of payIn no event shall any employee of the Commission (other than the executive director) receive as compensation an amount in excess of the maximum rate of pay for Executive Level IV under section 5315 of title 5, United States Code. 
(c)Detail of Federal government employees 
(1)In generalAn employee of the Federal Government may be detailed to the Commission without reimbursement. 
(2)Civil service statusThe detail of a Federal employee shall be without interruption or loss of civil service status or privilege. 
(d)Procurement of temporary and intermittent servicesOn request of the Commission, the Secretary of the Army, acting through the Chief of Engineers, shall provide, on a reimbursable basis, such office space, supplies, equipment, and other support services to the Commission and staff of the Commission as are necessary for the Commission to carry out the duties of the Commission under this Act. 
7.Reports 
(a)Interim reportsNot later than one year after the date of the initial meeting of the Commission, the Commission shall submit an interim report containing a detailed summary of the progress of the Commission, including meetings and hearings conducted during the interim period, to— 
(1)the President; 
(2)the Committees on Transportation and Infrastructure and Natural Resources of the House of Representatives; and 
(3)the Committees on Environment and Public Works, Energy and Natural Resources, and Commerce, Science, and Transportation of the Senate. 
(b)Final reportOn termination of the Commission under section 9, the Commission shall submit a final report containing a detailed statement of the findings and conclusions of the Commission and recommendations for legislation and other policies to implement those findings and conclusions, to— 
(1)the President; 
(2)the Committees on Transportation and Infrastructure and Natural Resources of the House of Representatives; and 
(3)the Committees on Environment and Public Works, Energy and Natural Resources, and Commerce, Science, and Transportation of the Senate. 
(c)TransparencyA report submitted under subsection (a) or (b) shall be made available to the public electronically, in a user-friendly format, including on the Internet. 
8.FundingFor each of fiscal years 2008 through 2010, upon request by the Commission— 
(1)using amounts made available to the Secretary of Transportation from any source or account (other than the Highway Trust Fund), the Secretary of Transportation shall transfer to the Commission $750,000 for use in carrying out this Act; 
(2)using amounts from the general expenses account of the Corps of Engineers (other than amounts in that account made available through the Department of Defense), the Secretary of the Army, acting through the Chief of Engineers, shall transfer to the Commission $250,000 for use in carrying out this Act; and 
(3)the Administrator of the Environmental Protection Agency shall transfer to the Commission $250,000 for use in carrying out this Act. 
9.Termination of commissionThe Commission shall terminate on September 30, 2010. 
 
